Citation Nr: 1003669	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
dental disorder for VA compensation purposes.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
left knee condition.  

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
right knee condition.  

4.  Entitlement to service connection for low back disorder, 
to include degenerative joint disease of the lumbar spine.  

5.  Entitlement to service connection for left knee 
condition.  

6.  Entitlement to service connection for right knee 
condition.  

7.  Entitlement to service connection for residuals, right 
ankle injury.  

8.  Entitlement to service connection for a skin disorder 
manifested by peelings and boils of the skin claimed as 
manifestations of an undiagnosed illness, as a result of Gulf 
War service.  

9.  Entitlement to service connection for headaches claimed 
as a manifestation of an undiagnosed illness as a result of 
Gulf War service.  

10.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  

11.  Entitlement to an initial rating in excess of 10 percent 
for an irritable bowel syndrome (IBS).  

12.  Entitlement to an initial rating in excess of 20 percent 
for service-connected a rotator cuff impingement syndrome of 
the left shoulder (left shoulder condition).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1988 to 
December 1993.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision, in 
which the RO granted service connection for IBS, evaluated at 
10 percent disabling, effective August 31, 2003; denied 
service connection for PTSD, right ankle injury, left 
shoulder, and low back disability; and declined to reopen the 
previously denied claims of service connection for a dental 
disorder for VA compensation purposes, left and right knee 
disorders, headaches, and a skin disorder, on the ground that 
no new and material evidence had been submitted to reopen 
claims.

In a May 2007 rating decision, the RO granted service 
connection for PTSD, evaluated at 30 percent disabling, and 
service connection for a left shoulder condition, evaluated 
at 20 percent disabling, with the evaluation for each 
condition effective from August 31, 2004.  By an August 2008 
rating decision, the RO assigned a 50 percent rating for 
PTSD, effective from August 31, 2004.  As the 50 percent 
rating does not represent the highest possible benefit the 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

Because the Veteran has disagreed with ratings assigned 
following the grant of service connection, the Board has 
characterized those issues in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The issues of entitlement to service connection for right 
ankle condition, entitlement to service connection for left 
and right knee disorders, entitlement to service connection 
for a skin disorder manifested by peelings and boils of the 
skin claimed as manifestations of an undiagnosed illness as a 
result of Gulf War service, entitlement to service connection 
for headaches claimed as a manifestation of an undiagnosed 
illness as a result of Gulf War service are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a June 2003 Board decision, the Board denied the 
Veteran's claim for service connection for a dental disorder 
for VA compensation purposes.

2.  The evidence associated with the claims file since the 
June 2003 Board decision is either cumulative or redundant 
and, when considered by itself or in connection with evidence 
previously assembled, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a dental disorder, or raises a reasonable 
possibility of substantiating this claim.

3.  In a June 2003 Board decision, the Board denied the 
Veteran's claim for service connection for a left knee 
condition.  

4.  The evidence associated with the claims file since the 
June 2003 Board decision, is neither cumulative nor redundant 
and, when considered by itself or in connection with evidence 
previously assembled, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a left knee condition, or raises a reasonable possibility 
of substantiating this claim.

5.  In a June 2003 Board decision, the Board denied the 
Veteran's claim for service connection for a right knee 
condition.  

6.  The evidence associated with the claims file since the 
June 2003 Board decision is neither cumulative nor redundant 
and, when considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right knee condition, or raises a reasonable 
possibility of substantiating this claim.

7.  A chronic low back disorder, to include degenerative 
joint disease of the lumbar spine, was not manifested during 
service or for many years thereafter, and is not shown by the 
evidence to be related to any incident of service.

8.  Since service connection, the Veteran's PTSD has been 
manifested by nightmares, anger, insomnia, irritability, 
verbal outbursts, emotional numbing, hypervigilance, 
avoidance, poor concentration, mood swings, crying spells, 
impaired short-term memory, and blunted affect; is 
characterized by a GAF score of 40; and is productive of 
social and occupational impairment with reduced reliability 
and productivity but not with deficiencies in most areas such 
as work and family relations. 

9.  Since service connection, the Veteran's irritable bowel 
syndrome has been characterized by severe diarrhea and more 
or less constant abdominal distress.  

10.  Limitation of the left arm midway between side, at 
shoulder level, or to 25 degrees from the side is not 
demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  Subsequent to the final June 2003 Board decision, new and 
material evidence has not been presented to reopen the 
previously denied claim of service connection for a dental 
disorder for VA compensation purposes.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2009).

2.  Subsequent to the final June 2003 Board decision, new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for a left knee condition.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2009).

3.  Subsequent to the June 2003 Board decision, new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for a right knee 
condition.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2009).

4.  A low back disorder, to include degenerative joint 
disease of the lumbar spine, was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307,3.309 (2009).

5.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7; Diagnostic Code 9411 
(2009).  

6.  The criteria for an initial rating in excess of 30 
percent for irritable bowel syndrome are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7; Diagnostic 
Code 7319 (2009).  

7.  The criteria for an initial rating in excess of 20 
percent for left shoulder condition are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7; Diagnostic 
Code 5201 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found in part at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

The Veteran was provided notice in letters dated September 
2004, November 2004, June 2005, and August 2007.  
Collectively, these letters informed the Veteran of the types 
of evidence not record needed to substantiate the claims and 
the division of responsibility between the Veteran and VA in 
obtaining the required evidence.  In addition, in August 
2007, the RO sent the Veteran a letter that informed how the 
disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The RO sent the Veteran a Supplemental Statement of 
the Case in May 2007 and a Statement of the Case in October 
2007.

The courts have held that once service connection is granted, 
the claim is substantiated and further notice as to the 
"downstream" elements concerning the initial rating and 
effective date is not required.  Dingess v. Nicholson, 19 
Vet. App. at 490-491; see also Hartman v. Nicholson, 483 F3d. 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, the Veteran has filed a notice of 
disagreement contesting the initial ratings assigned for his 
service-connected PTSD, IBS, and left shoulder condition, and 
as such pertinent regulation provides that VA has no further 
obligation to provide notice under section 5103 on these 
downstream issues.  38 C.F.R. § 3.159(b)(3)(i) (2009).

Specific to a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial. The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The RO 
provided the Veteran notice consistent with the requirements 
in Kent in a September 2004 letter.

VA has fulfilled its duty to assist in obtaining identified 
and available evidence needed to substantiate the claims 
decided herein.  The Veteran's service treatment records, 
post-service VA treatment records, and identified private 
treatment records have been obtained.  Additionally, he has 
been afforded several VA examinations.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claims and appeal.

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

Background and Analysis

I.  New and material evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

Generally, a claim, which has been finally disallowed by the 
RO decision or Board decision, may not thereafter be reopened 
and allowed.  38 U.S.C.A. § 7104(b), 7105 (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. § 511(a), 7103(a) (West 2002); 
38 C.F.R. § 20.1100(a) (2009).  Since a motion for 
reconsideration of the June 2003 Board decision has not been 
made by either the Veteran or on the Board's own initiative, 
that decision became final on the date stamped on its face.  
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current appeal, the request to reopen the previously denied 
claims was received in August 2004, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A. Dental disorder

In a June 2003 Board decision, the Board denied service 
connection for a dental claim.  The evidence of record at 
that time consisted of service treatment records and 
testimony from a June 2000 RO hearing.  Various service 
treatment records showed that the Veteran had routine dental 
work completed.  The Veteran testified that his gums began 
bleeding in 1992.  He also testified that there was no trauma 
to his while he was on active duty.

There has been no new evidence added to the record since the 
June 2003 Board decision except for the testimony the Veteran 
offered at his June 2009 Board hearing.  The Veteran 
testified that he sought treatment for bleeding gums while he 
was in service but that it was not diagnosed.  The Veteran 
denied seeking any treatment for the condition after he got 
out of the military.  

The evidence that has been submitted since the June 2003 
Board decision is not new and material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

The June 2003 Board decision denied the Veteran's claim 
because the Board found that a dental disorder for which 
service connection could be granted was not shown.  

After reviewing the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
Veteran's service connection claim for a dental condition.  

B.  Left knee disorder

In a June 2003 Board decision, the Board denied service 
connection for residuals of a ligament strain of the left 
knee.  The evidence of record at that time consisted of 
service treatment records and an April 1995 VA examination 
report.  An August 1992 service treatment record showed that 
the Veteran complained of pain in the left knee.  The Veteran 
reported a history of injury to the left knee in Saudi 
Arabia.  A November 1993 service treatment record showed that 
the Veteran complained of left knee pain that had lasted in 
duration for four months.  The Veteran reported the injury as 
having been sustained in Saudi Arabia in 1991 and 1992.  He 
said he had a "clip injury" while playing football two days 
before.  There was no swelling or ecchymosis.  There was no 
edema or instability noted.  There was slight tenderness over 
the patella.  A contusion was noted.  

The Veteran's claims in June 2003 were denied because the 
evidence failed to show a current disability with respect to 
the left knee.  The evidence added to the record since the 
June 2003 Board decision consists of VA treatment records and 
statements from the Veteran.  The newly submitted evidence, 
VA treatment records, show that the Veteran complained of 
left knee flare-ups on multiple occasions.  

The evidence that has been submitted since the June 2003 
Board decision is both new and material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  The evidence submitted, relates to 
the unestablished fact of whether the Veteran has an existing 
disability.  Thus, the evidence tends to establish a 
previously unestablished fact that was necessary to 
substantiate the claim.  

After reviewing the record, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
service connection claim for left knee claim.  

C.  Right knee disorder

In a June 2003 Board decision, the Board denied service 
connection for right knee disability.  The evidence of record 
at that time consisted of service treatment records and an 
April 1995 VA examination report.  Service treatment records 
were void of any complaints of or treatment for a right knee 
condition.  

The Veteran's claim in June 2003 was denied because the 
evidence failed to show a current right knee disorder or in-
service occurrence of a right knee disorder.  The evidence 
added to the record since the June 2003 Board decision 
consists of VA treatment records and statements from the 
Veteran.  The newly submitted evidence, VA treatment records, 
show that the Veteran has an intrasubstance tear or strain 
involving the anterior cruciate ligament.  A June 2009 VA 
treatment record shows that the Veteran reported that his 
knee went out and he heard a loud pop in December 2008.  

The evidence that has been submitted since the June 2003 
Board decision is both new and material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  The evidence submitted, relates to 
the unestablished fact of whether the Veteran has an existing 
disability.  Thus, the evidence tends to establish a 
previously unestablished fact that was necessary to 
substantiate the claim.  

After reviewing the record, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
service connection claim for right knee claim.  


II.  Service connection for low back disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If arthritis is manifested to a 
degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be established by a continuity of 
symptomatology [note: not necessarily continuity of 
treatment] between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 
3.303.  Lay evidence of symptomatology is pertinent to a 
claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 27 (1993).  
A lay person is competent to testify in regard to the onset 
and continuity of symptomatology.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The service treatment record show that in March 1989 the 
Veteran complained of back pain.  The Veteran reported 
falling down a flight of stairs.  Range of motion of the back 
was slightly limited.  There was no evidence of scoliosis or 
spasm.  The diagnosis was of a back contusion.  A February 
1991 service treatment record shows that the Veteran 
complained of low back pain.  The Veteran was transported by 
ambulance after being involved in a motor vehicle accident.  
There was a visible abrasion on the Veteran's low back, and 
the diagnosis was of contusions.  

At a January 2007 VA examination, the Veteran reported 
initially injuring his low back in 1988 when he fell down a 
flight of stairs.  The Veteran stated that a February 1991 
motor vehicle accident exacerbated his low back injury.  The 
Veteran stated that the pain was constant and severe.  He 
reported radiating pain up and down his spine and into his 
knees.  The Veteran stated that his back disability affected 
his ability to walk and he could only go a few yards before 
flare-ups occur.  He denied incapacitating episodes that 
required bed rest.  The Veteran denied surgery or physical 
therapy.  He reported taking Motrin, Elavil, and Neurotin 
with poor response.  

The Veteran reported being currently employed as a teacher.  
He stated that his back condition affected his occupation in 
that it decreased his activities and mobility and he was 
unable to handle the equipment and is unable to play with his 
students.  It has affected his activities of daily living and 
playing with his son.  Dressing, bathing, and toileting were 
also impaired.  

An x-ray of the lumbar spine shows degenerative changes at 
L5-S1.  The Veteran was diagnosed with degenerative joint 
disease of the lumbar spine.  The examiner opined that after 
a thorough review of the entire claims file, it was his 
opinion that the Veteran's current degenerative joint disease 
of the low back was less likely than not due to the Veteran's 
motor vehicle accident while in service.  The examiner 
provided the following rationale:  the emergency room 
evaluation gave contusion as the diagnosis.  X-rays were 
negative.  I do not find any evidence of chronic complaint or 
chronic diagnosis given concerning the Veteran's lumbar 
spine.  

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  In the instant case there is medical evidence of 
a current disability, the Veteran has been diagnosed with 
degenerative joint disease of the lumbar spine.  There is 
evidence of an in-service injury, or in this case, injuries 
to the Veteran's low back.  However, there is no medical 
evidence of a nexus between the claimed in-service injuries 
and the current disability.  In fact, the only medical nexus 
opinion in the claims file, is a negative opinion which was 
offered by the January 2007 examiner who opined that it was 
less likely than not that the Veteran's current disability 
was caused by the in-service car accident.  

Crucially, the Board observes that the earliest evidence of 
degenerative joint disease of the lumbar spine is contained 
in a report of VA examination dated January 2007, nearly 
fourteen years after his discharge from active duty service, 
and no clinical data have been received showing complaints of 
a low back disability during the interim between active duty 
service and the initial diagnosis of lumbar degenerative 
joint disease after service.  In this regard, it is of 
particular significance that upon medical examination 
conducted in November 1993, approximately one month prior to 
the Veteran's discharge from active duty, the clinical 
evaluation of his spine was normal, revealing no evidence of 
symptoms or pathology of a low back disability.  On reports 
of medical history dated July 1998 and March 2003, the 
Veteran checked the box denying any recurrent back pain.  In 
the same way, the reports of medical examination conducted by 
the service department in July 1998 and March 2003 contained 
no pertinent findings or diagnosis of a low back disorder.  
Nothing regarding complaints, objective signs or pathology of 
the low back disability is mentioned in the those reports.  
Thus, continuity of symptomatology is not demonstrated, and 
the contemporaneous lay and medical evidence may not be 
reasonably construed to find that the Veteran had continuing 
symptoms during active duty service which could be causally 
related to his current low back disorder.  In contrast, the 
fact that the Veteran did not then report any such symptoms 
strongly suggests that they were not present at that time and 
is highly probative evidence against the claim, as it tends 
to show no continuity of symptoms of a chronic low back 
disorder since active duty service.  In other words, the 
Veteran's belated statements describing complaints of low 
back pain since active duty service do not approach the 
probative weight and credibility of the lay and medical 
evidence contained in the service department records 
contemporaneous to that time.  This is so because, the 
contemporaneous lay and medical evidence of record reflects 
the Veteran's own statements given to different health care 
professional at the time of actual service department 
examinations in the interim years between active duty service 
and the initial diagnosis after service.

For the reasons discussed above, the Board finds that the 
credible and probative evidence demonstrates that the 
Veteran's current degenerative joint disease of the lumbar 
spine is of post service onset.  The Veteran's lay statements 
in this matter must be considered of diminished probative 
value and are insufficient to establish a low back disability 
dating from active duty service.  Accordingly, as the 
preponderance of the evidence is against the claim, the Board 
determines that the Veteran's low back disability, to include 
degenerative joint disease of the lumbar spine, was not 
incurred in or aggravated by active duty service, and that 
such disability may not be presumed to have been incurred in 
service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal 
is denied.

III.  Initial Rating Claims

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is the propriety of the initial 
rating assigned, as in this case, evaluation of the medical 
evidence since the effective date of the grant of service 
connection to consider the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

A.  Entitlement to an initial rating in excess of 50 percent 
for PTSD

The Veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria for General Rating Formula.  See 38 C.F.R. 
§ 4.130.  

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF score of 40.  The 
Board notes that a GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally the person functions well, and has 
some meaningful interpersonal relationships; a score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers); a 
score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Review of the record shows that in an October 1996 progress 
note the Veteran was assessed for PTSD.  The Veteran stated 
that he was involved in a motor vehicle accident in which he 
thought he would be crushed to death but was ultimately 
saved.  He reported currently experiencing nightmares related 
to the event about twice per month.  The most problematic 
symptoms reported were anger and insomnia. The Veteran is 
often irritable and has verbal outbursts almost daily.  He 
reported sleeping 2-3 hours a night, and reported an 
inability to fall asleep when he was fatigued.  Other 
symptoms include physiological reactions (sweating 
tachycardia) to reminders of the event, emotional numbing 
(noticeable to others), hypervigilance, loss of interest, 
some avoidance, and poor concentration.  The Veteran 
described being depressed for a couple of days at time, once 
or twice a week, accompanied with social withdrawal.  Social 
interactions are affected adversely because the withdrawal 
and because of the angry reactions.  

Various statements from the Veteran's family, friends, and 
co-workers, described PTSD symptoms such as crying spells, 
mood swings, social withdrawal, control issues, and 
irritability.  

A July 2005 VA treatment record shows that the Veteran stated 
that he was concerned with his emotional well-being.  He 
stated that he awoke last night in extreme confusion, not 
knowing where he was for fifteen minutes.  His memory 
gradually returned.  The Veteran stated that he hears someone 
walking on his deck and trying to break into his home, yet 
when he checks, there is no one there.  He stated that he 
does not trust staff at the VA.  He denied homicidal and 
suicidal ideations.  The Veteran was fully oriented and 
denied hallucinations.  There were no obvious delusions.  

A January 2007 VA examination report the Veteran described a 
stressful event that happened to him.  He stated that he was 
driving a five ton vehicle when he was involved in a car 
accident.  He was pinned beneath the steering wheel and had 
to be extracted from the vehicle by machinery.  The Veteran 
described his current symptoms as having nightmares.  He 
stated that he has nightmares almost nightly of the accident, 
as well as being trapped in other situations.  He reported 
flashbacks and stated that he wakes up feeling sweaty, 
scared, and nervous.  The Veteran stated that he has poor 
sleep and trouble initiating and maintaining it.  He reported 
sleeping two to four hours a night.  He states that has 
trouble trusting people.  He reported being isolated and 
withdrawn from others.  He feels paranoid.  The Veteran was 
tearful during the evaluation.  He reported a depressed mood.  
The Veteran reported fatigue, low energy, irritability, and 
restlessness during sleep.  

The Veteran reported working full time as a teacher.  The 
Veteran stated that this was not going well.  He was feeling 
as if the school administrators wanted him fired, although he 
could not articulate the reason he was having this feeling.  

The Veteran was adequately dressed and groomed for the 
evaluation.  He was tearful during the evaluation.  He 
answered questions in a candid and spontaneous manner.  His 
short-term memory and concentration were somewhat impaired.  
His long-term memory was within normal limits.  When asked if 
he was suicidal, the Veteran became tearful and reported that 
he thought about death everyday.  He stated that he had never 
tried to harm himself, but did experience passive thoughts of 
death.  His insight and judgment were within normal limits.  
There was no evidence of perceptual or thought disorder.  The 
Veteran was having some incidence of mistrust of others and 
this appears to be more related to factors others than 
psychosis.  The Veteran was diagnosed with PTSD and assigned 
a GAF score of 40.  

A June 2008 VA examination report shows that the Veteran 
denied any psychiatric treatment prior to or during military 
service.  He also denied any family history of psychiatric 
problems.  He stated that he was not currently receiving 
treatment for PTSD.  The Veteran denied any current 
psychiatric medication, counseling, or group therapy.  He 
denied any history of inpatient psychiatric treatment.  The 
Veteran reported significant difficulty with sleep, 
nightmares, flashbacks, anger, irritability, difficulty 
trusting others, intrusive thoughts, hypervigilance, 
exaggerated startled response, difficulty with loud noises, 
difficulty being in crowds, poor motivation, depressed mood 
and decreased appetite.  

The Veteran reported being employed full time as a social 
studies teacher.  The Veteran stated he had been working 
there for the past two years.  He reported having to be 
counseled by his supervisor and peers, related to problems at 
work.  The Veteran reported having anger problems with one 
co-worker and an assistant principal.  He stated that he has 
missed work due to poor motivation and has missed 30 days of 
work in the past 2 years.  

At the time of the evaluation, the Veteran was alert and 
fully oriented.  Thought process was linear and history was 
adequate.  Affect was blunted.  Insight was demonstrated.  
Spontaneous speech was fluent, grammatical, and free of 
paraphasias.  Attention was intact.  Immediate, recent, and 
remote memory were intact.  The Veteran denied auditory and 
visual hallucinations.  The Veteran reported having suicidal 
ideation at times.  He denied any history of suicide attempts 
and denied any current suicidal or homicidal ideations.  The 
Veteran reported having difficulty with depression related to 
his symptoms of PTSD.  The Veteran was diagnosed with PTSD 
and depressive disorder not otherwise specified.  

A July 2009 statement from the Veteran's private psychologist 
stated that the Veteran was seen for evaluation in June 2009.  
At that evaluation, the Veteran reported experiencing 
repeated episodes of persistent depressed mood, diminished 
energy level, loss of appetite, sleep disturbance, and 
suicidal ideation coupled with stomach problems and 
persecutory distortion/delusions.  He reported experiencing 
auditory distortion.  He reported experiencing four panic 
attacks which were not situation specific.  He stated he has 
unreasonable fears and has unwanted repetitive thoughts.  He 
reported sleep disturbances and intrusive memories.  The 
Veteran was diagnosed with schizophrenia, PTSD, and 
adjustment disorder with anxiety.  

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the overall evidence 
does not support a schedular rating in excess of 50 percent 
for PTSD.  

The Board finds that the overall medical evidence reflects a 
level of social and occupational impairment most consistent 
with the criteria for the current 50 percent rating under 
Diagnostic Code 9411.  The medical record suggests that the 
Veteran's PTSD has caused social occupational impairment.  
The record reflects that the Veteran's PTSD has been 
primarily characterized by nightmares, anger, insomnia, 
irritability, verbal outbursts, emotional numbing, 
hypervigilance, avoidance, poor concentration, mood swings, 
crying spells, impaired short-term memory, and blunted affect 
chronic sleep problems, suicidal and homicidal ideation, 
anger, and irritability that impair him occupationally and 
socially.  In order to warrant an evaluation in excess of 50 
percent under Diagnostic Code 9411, the evidence must show 
that the Veteran's PTSD is characterized by occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic affecting the ability to 
function independently, impaired impulse control, and neglect 
of personal hygiene.  This type of symptomatology is not 
shown in the Veteran's case.  For example, the Veteran has 
been employed full time as a teacher since 2007 and before 
that worked full time for the city where it was reported he 
was professional and fun to be around.  Socially, the Veteran 
has had a girlfriend since 1998 and several buddy statements 
indicated that the Veteran has longstanding social 
relationships with past co-workers and his son.  Since GAF 
scores must be considered in light of the actual symptoms of 
the Veteran, the Board does not find the GAF score of 40 
alone warrants an higher initial evaluation for PTSD, due to 
the lack of evidence showing that his PTSD symptoms produce 
deficiencies in areas of his work, family relationship, 
judgment or thinking.  Instead, the evidence of record shows 
that the Veteran is currently employed as school teacher and 
has been successful in establishing and maintaining some 
effective relationships.

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the Veteran's disability 
should be rated in excess of 50 percent.  Since grant of 
service connection, the Veteran's PTSD has been no more than 
50 percent disabling, therefore the requirements for a rating 
of 70 or a 100 percent have not been met.  As the Board finds 
that the record presents no basis for an assignment of more 
than a 50 percent rating for PTSD, there is no basis for 
staged ratings of the disability pursuant to Fenderson and 
Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 
509-10.  

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  The 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that his PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than the 50 percent rating.  See 38 
C.F.R. § 3.321(b)(1).  There is no indication that his PTSD 
results in marked interference with employment for the period 
in question.  

Moreover, the Veteran's condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran reported no previous psychiatric 
hospitalizations or emergency room visits for his PTSD.  In 
the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  Entitlement to an initial rating in excess of 10 percent 
for service-connected IBS

The Veteran's IBS has been rated as 10 percent disabling 
under DC 7319.  Diagnostic Code 7319 provides ratings for 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  Moderate irritable colon syndrome, with frequent 
episodes of bowel disturbance with abdominal distress, is 
rated 10 percent disabling.  Severe irritable colon syndrome, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, is rated 30 percent 
disabling.  38 C.F.R. § 4.114.

Service treatment records show that the Veteran sought 
treatment on several occasions for diarrhea and related 
abdominal symptoms.  

A private treatment record dated in January 1997 showed that 
the Veteran complained of constant diarrhea and bloody stool.  
He reported that the toilet was filled with blood.  

A private treatment record dated in March 1998 showed that 
the Veteran complained of one year of diarrhea, sometimes 
bloody.  The Veteran stated that the symptoms started out 
primarily as diarrhea and then were complicated with reddish 
colored material in the toilet and on the toilet tissue.  He 
stated that the diarrhea does sometimes wake him at night.  
The Veteran reported the diarrhea occurring up to seven times 
a day.  The Veteran was assessed as having bloody diarrhea.  
There were no abnormal findings on laboratory or physical 
examination.  

A September 2004 VA treatment record showed that the Veteran 
complained of chronic diarrhea.  An April 2004 VA treatment 
record showed that the Veteran was seen for a routine visit 
to follow the Veteran's gastrointestinal symptoms.  The 
Veteran reported 7-8 episodes of diarrhea everyday.  An 
August 2004 VA treatment record shows that the Veteran was 
seen for a follow up of his gastric complaints of chronic 
diarrhea, explosive gas, and burning pain at rectum.  

At a 2004 VA examination, the Veteran stated that he has had 
explosive diarrhea since Desert Storm.  The Veteran stated 
that seven to ten times a day he has episodes of diarrhea.  
He stated that this interferes with his job which requires 
him to attend meetings and he has to excuse himself to go to 
the restroom.  The Veteran was diagnosed with irritable bowel 
syndrome.  

A March 2006 VA examination shows that the Veteran stated 
that he had up to 13 watery bowel movements a day.  He stated 
that he averages around 7 bowel movements but can have up to 
13.  The Veteran reported that this problem has been chronic 
since 1991.  He stated that he has explosive diarrhea and 
rectal burning.  The Veteran stated that he has had several 
instances in which he has not been able to get to a bathroom 
in time.  He stated that he has had instances where he has 
coughed and had diarrhea secondary to coughing.  The Veteran 
stated that his condition has very much affected his daily 
life and occupation.  

An October 2006 VA examination shows that the Veteran 
reported having 10 watery bowel movements a day.  He stated 
that one to two times a month he experiences a worsening of 
his diarrhea.  During such episodes, he has about 15-20 bowel 
movements a day.  Such episodes are associated with crampy 
abdominal pain which is occasionally relieved by bowel 
movements.  The Veteran reported explosive bowel movements 
and his diarrhea was characterized as chronic severe 
explosive by the prior VA examiner.  That was based on the 
duration of his symptoms, at least 10 years, and also 
multiple bowel movements on daily basis.  The Veteran was 
diagnosed with IBS.  

In a July 2005 written statement, a former college of the 
Veteran stated that he witnessed the Veteran struggle with 
stomach issues.  He stated that the Veteran stepped out of 
meetings in the office and quickly had to find places to stop 
on the road when traveling.  He stated that when they would 
go out to lunch, they would often not be able to make it back 
to work without stopping.  

In an August 2005 written statement, the Veteran's girlfriend 
stated that she is unable to go anywhere without having to 
stop for the Veteran to go to the bathroom.  She stated that 
his severe, painful, and explosive diarrhea hits anywhere 
from 10 to fifteen times a day.  She reported that the 
Veteran does not eat breakfast before he leaves his house 
because he does not want to have to stop to use the bathroom 
three times before arriving at work.  She stated that if they 
have plans to go somewhere that requires staying in a 
confined area for a lengthy period of time, the Veteran 
abstains from eating before the event and will not stray too 
far from the bathroom.  She stated that the Veteran carries a 
roll of toilet paper with him when he travels.  She reported 
that the Veteran has defecated on himself when he has 
sneezed, laughed, or coughed.  

In a September 2005 written statement, the Veteran's mother 
stated that the Veteran's activities were often interrupted 
by spells of severe diarrhea.  She stated that the diarrhea 
comes on unexpectedly when the Veteran is awake but also when 
he is sleeping.  She reported that when they travel, location 
of bathrooms is of priority and frequent stops are necessary.  

The Board finds, after resolving all doubt in the Veteran's 
favor, that the Veteran's symptoms are more severe than 
moderate in nature and thus warrant an initial 30 percent 
rating for IBS.  The medical evidence of records shows 
continued complaints for explosive diarrhea that occurred at 
a minimum from seven to eight times a day.  Lay testimony 
from the Veteran's friends and colleagues describe witnessing 
severe symptoms.  The Veteran's IBS causes more or less, 
constant abdominal distress and warrants the 30 percent 
maximum rating under DC 7319.  

Given that the Board has assigned the maximum schedular 
rating for the Veteran's condition since service connection, 
staged ratings pursuant to Fenderson are not warranted.  

Also considered by the Board is whether the Veteran's IBS 
warrants referral for extraschedular consideration.  The 
above determinations are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's IBS reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an initial evaluation higher than the 30 
percent rating already assigned on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

C.  Rating in excess of 20 percent for service-connected left 
shoulder condition

The Veteran's left shoulder condition has been rated as 20 
percent disabling under DC 5201.  Under DC 5201, when arm 
limitation of motion is at shoulder level, then a 20 percent 
evaluation is assigned for the major or minor shoulder.  When 
limitation of motion of the arm is midway between side and 
shoulder level, then a 30 percent rating is assigned for the 
major shoulder, and a 20 percent rating is assigned for the 
minor shoulder.  When limitation of motion of the arm is at 
shoulder level, then a 20 percent rating is assigned for the 
major shoulder, and a 20 percent rating is assigned for the 
minor shoulder.  When limitation of motion of the arm is to 
25 degrees from the side, then a 40 percent rating is 
assigned for the major arm, and a 30 percent rating is 
assigned for the minor arm.  Id.

A distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes under the above 
diagnostic codes.  Here, the Veteran is right hand dominate.

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and abduction are 180 
degrees.  The standard range of motion for internal and 
external rotation is 90 degrees. 38 C.F.R. § 4.71, Plate I.

Service treatment records are void of any complaints of or 
diagnoses of a left shoulder condition.  

A May 2004 VA treatment record shows that the Veteran 
complained of left shoulder pain.  

A January 2007 VA examination report shows that the Veteran 
reported that his left shoulder pain was secondary to his 
right shoulder condition.  The Veteran reported pain in both 
his left and right shoulders.  He stated that the pain in his 
left shoulder had been increasing since 1997 when he started 
compensating for his right shoulder by using his left 
shoulder.  The Veteran stated that he was diagnosed in 2004 
with arthritis in both of his shoulders.  The Veteran stated 
that he has constant moderate pain.  Abduction with pain was 
to 38 actively and passively.  On the left it was to 90 
actively and passively with pain.  Flexion on the left side 
was to 50.  The Veteran was not able to rotate bilaterally 
internally or externally.  

The criteria for a higher rating under Diagnostic Code 5201 
are not met as there is no medical evidence to support 
findings of limitation of the arm midway between side and 
shoulder level or to 25 degrees from the side.  There is no 
other medical evidence of record that contradicts these 
findings.  The Board finds that the effects of pain 
reasonably shown to be due to the Veteran's left shoulder 
condition are contemplated in the currently assigned 20 
percent rating.  In the present case, there is no objective 
clinical indication, that the Veteran has additional 
functional impairment, which would warrant an increased 
rating with consideration of the DeLuca factors.  The January 
2007 VA examiner noted the joint function was not 
additionally limited by repetitive use.  

The Board also has considered whether the Veteran may be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes, including Diagnostic Code 5203 
which refers to impairment of the clavicle or scapula.  38 
C.F.R. § 4.71a.  However, the medical evidence of record 
showed no dislocation, nonunion or malunion of the left 
clavicle.  Therefore, a higher rating under Diagnostic Code 
5203 is not warranted.





ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for a dental claim, and the claim 
remains denied.  

New and material evidence having been received, service 
connection for a right knee condition is reopened, and is 
granted to this extent only.  

New and material evidence having been received, service 
connection for a left knee condition is reopened, and is 
granted to this extent only.  

Entitlement to service connection for a low back disorder, to 
include degenerative joint disease of the lumbar spine, is 
denied.  

Entitlement to an initial rating in excess of 50 percent for 
service-connected PTSD, is denied. 

Entitlement to an initial rating of 30 percent for IBS is 
granted, subject to the provisions governing the award of 
monetary benefits.

Entitlement to an initial rating in excess of 20 percent for 
a left shoulder condition is denied.


REMAND

With respect to the Veteran's claims for service connection 
of the left and right knee, the Board has determined that 
further development is warranted.  The Veteran testified that 
he injured his left knee during Operation Desert Defiance 
during a training exercise when he slipped on some rocks.  He 
stated that he injured his right knee in the 5-ton car 
accident (as described above).  

Service treatment records show that the Veteran complained of 
left knee pain in August 1992.  The examiner noted a history 
of injury to the left knee in Saudi Arabia.  A November 1993 
service treatment record shows that the Veteran reported re-
injuring his knee playing basketball.   

A January 2007 VA examination shows that the Veteran's right 
knee showed a small joint effusion.  Upon examination of the 
left knee, there was palpable tenderness throughout.  

A September 2004 VA treatment record showed that there was 
crepitus noted with respect to the Veteran's left knee.  
Various treatment records show complaints of left and right 
knee pain.  April 2009 radiology reports show that the 
Veteran's right knee show findings suggestive of an 
intrasubstance tear or strain involving the anterior cruciate 
ligament.  A June 2009 VA treatment note shows that the 
Veteran was diagnosed with a right knee ACL tear/strain.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this instance there is evidence of a current disability in 
both knees.  The June 2009 VA treatment note shows that the 
Veteran was diagnosed with a right knee ACL tear/strain.  The 
January 2007 VA examiner found a small joint effusion in the 
Veteran's right knee and tenderness in the Veteran's left 
knee.  In addition, a September 2004 VA treatment provider 
noted crepitus in the Veteran's left knee.  There is also 
evidence which establishes that an injuries to the left and 
right knees occurred during active service.  Thus, under 
McClendon, the Veteran is entitled to a VA examination in 
order to determine the etiology of his left and right knee 
condition.  

With respect to the Veteran's right ankle claim, the Veteran 
testified at the hearing that he injured his right ankle when 
he was in Officer Candidate School.  He stated that he had 
his front and back gear on and was running on a raised 
sidewalk.  He stated that he went off the sidewalk and 
twisted his ankle really badly and it put him out of Officer 
Candidate School.  

A June 2002 service treatment record shows that the Veteran 
was assessed as having a right ankle sprain.  The Veteran was 
ordered to light duty with no running, prolonged walking, or 
marching.  This injury occurred at Fort Jackson.  The 
Veteran's DD 214 shows that the Veteran was on active duty 
from November 1988 to December 1993.  There are no personnel 
records in the claims file which would show the Veteran's 
Reserve service.  

Specific to the Veteran's probable reserve service, the 
applicable legal authority permits service connection only 
for a disability resulting from a disease or injury incurred 
in or aggravated coincident with ACDUTRA, or for disability 
resulting from injury during INACDUTRA.  See 38 U.S.C.A. 
§ 101(22), (23), (24) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.6 (2009).  

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1(d) (2009).  The term "active military, naval, or air 
service" includes active duty, any period of ACDUTRA during 
which an individual was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2009).  

In the instant case, the Veteran's reserve records must be 
obtained in order to determine whether the Veteran's injury 
was sustained in the line of duty.  

With respect to the Veteran's claims for service connection 
for a skin disorder manifested by peelings and boils of the 
skin claimed as manifestations of an undiagnosed illness, as 
a result of Gulf War service and service connection for 
headaches claimed as a manifestation of an undiagnosed 
illness as a result of Gulf War service, the Board has 
determined that further development is warranted.  

The Board points out that, as a Persian Gulf War veteran, 
compensation may be established for objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent prior to December 31, 2011.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. § 3.317 
(2009).  In this case, the Veteran served in the Persian Gulf 
from January to June 1991 and from January through May of 
1992.  

Various VA treatment records show that the Veteran complained 
of cysts, skin, conditions and headaches.  An October 2004 VA 
examination shows that the Veteran complained of bumps and 
red splotchy areas on various parts of his body, including 
his face.  The problem was particularly troublesome on his 
hands and sometimes the skin peeled.  The Veteran reported 
that sometimes this was associated with his diarrhea.  The 
Veteran was seen in dermatology and his skin was completely 
clear.  The Veteran stated that he has the rash about half 
the time.  The Veteran also reported having vertex headaches 
which sometimes were hemicranial on either side since the 
Persian Gulf.  The Veteran stated these occurred two or three 
times weekly and were throbbing.  They usually lasted about 
an hour but sometimes lasted all day.  The Veteran stated 
that sometimes he had to cancel meetings and shut his door or 
go home when he is at work because of his headaches.  The 
Veteran was diagnosed as having vacular headaches.  However, 
no etiology opinion was offered.  

Given that the Veteran served in the Persian Gulf and that he 
has documented reports of a skin condition and a diagnosis of 
vacular headaches, the Veteran should be afforded a VA 
examination in order to determine the nature and etiology of 
the Veteran's skin and headache conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center, the Department of the 
Army, and any other appropriate sources 
to verify the Veteran's service, to 
particularly include personnel records 
verifying all of the Veteran's actual 
periods of ACDUTRA and INACDUTRA in the 
Army Reserves.  In this regard, the Board 
notes that the Veteran appears to have 
been in Fort Dickson in June of 2002.  

Request all available service treatment 
records for his service in the Reserves, 
as well as his entire personnel file.

In requesting this information, VA should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159 (2009) as regards 
requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
relevant records relating to the 
Veteran's Army Reserve service until 
either the records are received, or until 
it receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file. 

2.  If the basic 
training/ACDUTRA/INACDUTRA dates shown 
correlate with the onset of the claimed 
right ankle disability, schedule the 
Veteran for an appropriate VA examination 
to determine the nature and etiology of 
the currently claimed right ankle 
disability and its relationship, if any, 
to the Veteran's known periods of basic 
training/AIT and/or ACDUTRA/INACDUTRA.  
After reviewing the claims file and 
conducting an examination, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
claimed disability is the result of 
injury or disease incurred or aggravated 
by (a) disease or injury during active 
duty (basic training/AIT) or a period of 
active duty for training (ACDUTRA) during 
Army Reserve service; or (b) injury 
during a period of inactive duty training 
(INACDUTRA) during Army Reserve service.  
In rendering the requested opinion, the 
appropriate examiner should specifically 
consider and discuss the Veteran's 
Reserve service personnel and treatment 
records.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for any conclusion 
reached, in a printed (typewritten) 
report. 

3.  The RO/AMC should schedule the 
Veteran for a VA examination by an 
appropriate specialist to determine the 
current nature and etiology of any 
current left and/or right knee condition.  
The claims file must be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis of any current left and/or 
right knee disability found.  The 
examiner should express an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not that the 
Veteran's current left and/or right knee 
condition is related to his active 
military service.  A complete rationale 
for any opinions should be provided.  

4.  The RO/AMC should schedule the 
Veteran for a VA examination by an 
appropriate specialist(s) to determine 
the current nature and etiology of any 
skin or headache condition.  The entire 
claims file must be made available to the 
physician(s) designated to examine the 
Veteran, and the examination report(s) 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should provide details about 
the onset, frequency, duration, and 
severity of the symptoms of the Veteran's 
skin and headache conditions.  The 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran's skin and 
headache conditions were incurred in, or 
aggravated by, active duty. 

For any of the above signs and symptoms, 
which are not attributable to a known 
diagnosis, the findings should reflect 
all objective indications of chronic 
disability to include either objective 
medical evidence perceptible to a 
physician or other, non-medical 
indicators that are capable of 
independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2009).  Finally, the 
appropriate examiner(s) should express 
his or her opinion as to whether any 
disability manifested by shortness of 
breath, wheezing, or coughing, is 
"chronic" (as having existed for 6 months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a 6-month period).  

The examiner(s) should clearly outline 
the rationale for any opinion or 
conclusion expressed and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason(s) why.  

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the Veteran's claims, 
in light of all pertinent evidence and 
legal authority.  In adjudicating each 
claim, all applicable theories of 
entitlement to service connection should 
be considered, to include direct service 
connection or due to undiagnosed illness, 
as appropriate.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


